Whitfield, J.,
delivered the opinion of the court.
The appellee was a regular deputy United States marshal for the eastern division of the northern district of Mississippi, and was, at the time of his arrest, acting within the said division and district, in the execution of a warrant for the arrest of one Fayette Hill. Under such circumstances, he had the right, as a peace officer within paragraph (c), § 1027, code 1892, to carry the weapon. This is clearly settled by the Tug Gorgas, 10 Ben. Adm., 460, and Gwin v. Breedlove, 2 How. (U. S.), 29. The revised statutes of the United States, § 788, provides that ‘' the marshals and their deputies shall have, in each state, the same powers in executing' the laws of the United States, as the sheriffs and their deputies in such state may have, by law, in executing the laws thereof. ’ ’ One view of this statute, originally enacted July 29, 1861 (12 Stat., p. 282), is that it merely confers on marshals and their deputies such powers of sheriffs and their deputies as they had in their respective states at the date of this enactment, July 29, 1861; that the act confers upon such marshals and their deputies, in addition to the ‘' powers conferred upon them by the laws of congress and the rules and practice of the courts,” the aforesaid powers of sheriffs and their deputies, and that no restrictive state statute, passed after July 29, 1861, could take away any power *994conferred by said act. This is the view adopted in the Tug E. W. Gorgas, supra. The other view regards this section (788) as conferring upon marshals, within their respective states, ‘' such powers in executing the laws of the United States, as by the laws of the same states are, from time to time, conferred upon sheriffs to execute the laws of the stale — making the provision perambulatory,” and this, we think, clearly the sounder construction. Under either construction, however, the charge in this case was correct. See, further, Gould & Tucker’s notes on Rev. Stat. U. S., £ 788, p. 230.
The point presented by this appeal is wholly different from that in Ex parte Clem Lea, in which the writer of this opinion was the counsel for the state. There the deputy United States marshal was outside his district, and in a different state.

Affirmed.